Title: To Thomas Jefferson from John Sibley, 14 December 1805
From: Sibley, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Natchitoches Decr. 14th. 1805
                  
                  I herewith Inclose you a Vocabulary of the Natchitoches Language; but this Nation from intermarriages with the Caddos, and living so much Amongst them use their language, those that are blank in the Vocabulary, are caddo words. I hope Sir, because I have not Sent you more of them you will not Conclude I am going Neglect or forget it, I shall forward others as soon as I have an opportunity of taking them.
                  Am Sir with the greatest respect & Esteeme your Most Hble Servant
                  
                     John Sibley.
                  
               